Exhibit 10.18
SUMMARY OF OUTSIDE DIRECTOR COMPENSATION
As of June 12, 2008, Directors of IXYS Corporation that are not employees,
commonly referred to as outside directors, received cash compensation on the
following basis:

         
Annual Retainer for each Director
  $ 40,000  
Additional Annual Retainer for the Chairman of the
Audit Committee
  $ 15,000  
Compensation Committee
  $ 10,000  
Nominating Committee
  $ 6,000  
Additional Annual Retainer for the other members of the
Audit Committee
  $ 7,000  
Compensation Committee
  $ 5,000  
Nominating Committee
  $ 2,000  

Directors do not receive fees for attending each meeting.

 